Citation Nr: 0836031	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-38 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel

 
 




INTRODUCTION

The veteran served on active duty from August 1978 to July 
1982, March 1983 to June 1992, and May 2001 to December 2001.  
He had additional periods of National Guard service from June 
1992 to February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for rheumatoid 
arthritis.  He alleges that he started experiencing pain and 
symptoms as early as 1981, during his first period of 
military service. The RO requested copies of his service 
treatment records from the National Personnel and Records 
Center (NPRC), who indicated that they sent the requested 
records.  However, the records that have been associated with 
the file are from the veteran's second period of service or, 
1983 to 1992.  The records from 1978 to 1982 have not been 
obtained.  

The National Guard records show that he was treated in May 
2003 for joint pain in his hands, elbows and knees.  He was 
issued a 3 month physical profile limiting his activities.  
He was separated from the National Guard shortly thereafter.  
A November 2003 National Guard document shows that he was 
found medically unfit for duty.  Although a December 2004 
letter from the Department of Military Affairs states that 
Form 23 was forwarded with highlighted periods of active duty 
for training, that form is not of record.  Because he 
specifically alleges that he was discharged due to illness, 
his periods of active duty for training and inactive duty 
should be verified.   

There is also evidence in the file that the veteran sought 
treatment from Reality Healthcare beginning in 1996.  There 
is no indication in the claims file that the RO sought to 
obtain these records.
 
Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC to obtain the 
veteran's service treatment records for 
that period of service from August 1978 to 
July 1982.  Although there is notice of 
record indicating that they have been 
mailed, only the records from the 
veteran's second period of service are of 
record.   

2.  Contact the Department of Military 
Affairs, NMAG or other appropriate 
authority to verify periods of active duty 
for training and inactive duty for 
training, with specific regard to any 
period encompassing May to June 2003.  

3.  Obtain the appropriate authorization 
from the veteran and request treatment 
records from Reality Healthcare, 
specifically from 1996 to 2004.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



